Citation Nr: 1115827	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for residuals of a fracture of the right fifth finger. 

2. Entitlement to service connection for a disability of the lumbosacral spine.

3. Entitlement to service connection for a right knee disability to include the tibia or fibula.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a bilateral hearing loss disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran seeks service connection for several disabilities.  After review of the record, the Board determines that additional evidentiary development under the duty to assist is needed before deciding the claims on the merits. 

On the claim of service connection for residuals of a fracture of the right fifth finger, the service treatment records show that in March 1981 the Veteran injured his right hand in a fight.  X-rays showed a non-displaced fracture of the proximal base of the right 5th metacarpal. 

On the claim of service connection for a disability of the lumbosacral spine, the Veteran stated that he injured his back in a vehicle accident while in the Reserve.   The Veteran's status as a reservist has not been established, requiring additional development.  




On the claims of service connection for a right knee disability to include the tibia or fibula and for a right ankle disability, the service treatment records show that in January 1980 the Veteran suffered a right ankle strain.  In October 1980, the Veteran complained of shin splints in his right leg.  In September 1981, the fractured his right fibula at the ankle. 

On the claim of service connection for a bilateral hearing loss disability, on separation, audiometric testing showed some impaired hearing, but not a hearing loss disability for the purpose of VA disability compensation. 

The Veteran now asserts that he suffers functional loss of his right hand and the right lower extremity and hearing loss. 

As the Veteran is competent to describe symptoms of injuries and impaired hearing,  under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the combination of the Veteran's service treatment records and his statements regarding his current symptomatology is sufficient to meet the low threshold standard of McLendon, and VA examinations are warranted in order to adjudicate the claims.  







Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian of records of the U.S. Marine Corps: 

a).  The Veteran's service personnel records for the period of active duty from December 1979 to December 1982, including any line of duty determination regarding the right hand injury in March 1981; and, 

b).  Whether the Veteran was in the active Reserve from December 1982 to December 1985, and, if so, request any Marine Reserve personnel or treatment records. 

If the records are unavailable or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide the details about the vehicle accident resulting in a back injury to include the date and the location of the accident, any medical treatment, following the accident, and whether he was on active duty for training or inactive duty training with the Marine Reserve at the time of the accident.

Only if the Veteran provides sufficient information, consider whether a VA examination or medical opinion is needed to decide the claim. 




3.  Afford the Veteran a VA orthopedic examination. 

If the Veteran is still incarcerated, the provisions of M21-1MR, pertaining to examinations of incarcerated claimants should be followed and documented.  

If the examination is conducted, the examiner is asked to determine the following:

a).  Are there any residuals of the in-service, non-displaced fracture of the proximal base of the right 5th metacarpal, including involvement of the right fourth finger. 

b).  Are there any residuals of the in-service right fibula fracture at the ankle, including involvement of the right knee and right ankle.

4.  Afford the Veteran a VA audiological examination to determine whether he currently has a hearing loss disability by VA standards under 38 C.F.R. § 3.385 and, if so, whether it is more likely than not (greater than 50 percent probability), as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current hearing loss disability was due to noise exposure in service. 

5.  On completion of the foregoing, the claims should be adjudicated.  If any benefit remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


